DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 14, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 23 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to “update the current location of the instrument based on a reduction of a weight given to the first modality”. The specification discloses “the first modality derives a location based on location data received from a set of one or more location sensors and the mapped portion of the model” (paragraph 0012, lines 8-10). The specification further repeats the claims “update the current location of the instrument based on a reduction of a weight given to the first modality” (paragraph 0012, lines 14-15), without explaining the correlation between the location of the instrument and the weight given to the first modality such that current location of the instrument is updated based on a reduction of a weight given to the first modality.

	Prior Art Note

Claims 1-30 do not have prior art rejections.
The combination as claimed wherein a medical robotic system and a method of determining a location of an instrument comprising update the current location of the instrument based on a reduction of a weight given to the first modality (claims 7, 15, 23) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on November 14, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 112 rejections, Applicants argue paragraph 0128 describes examples of how the weight of the first modality can be reduced.
Examiner’s position is that [t]he paragraph discloses one or more conditions for reducing the weight given to the first modality. However, the correlation between the current location of the instrument and (the reduction of a weight given to) the first modality is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “update the current location of the instrument based on the reduction of a weight given to the first modality”.
Applicants argue paragraph 0142 describes how reducing the weight of the first modality results in a change in the location of the instrument.
Again, Examiner’s position is that in the paragraph, the correlation between the current location of the instrument and (the reduction of a weight given to) the first modality is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “update the current location of the instrument based on the reduction of a weight given to the first modality”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 18, 2022